On Motion for Rehearing.
MORROW, P. J.
The fact that the record may have been filed in this court more than 90 days after adjournment is not available as a matter of which the appellant can complain. The statement in the motion for rehearing that in the verdict questions Nos. 1 and 2 were not answered “No” is not intelligible, in the absence of some explanatory matter by way of a bill of exceptions. The verdict as found in the record seems perfectly formal. It found the appellant guilty, and assessed against him a punishment of confinement in the penitentiary for one year. The case was tried upon a plea of guilty. The motion for rehearing is overruled.